     Case 3:21-cv-00142-MMD-WGC Document 5 Filed 04/21/21 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     C.M. BUSTO,                                       Case No. 3:21-cv-00142-MMD-WGC

7                                    Plaintiff,                      ORDER
             v.
8
      CHEVRON,
9
                                  Defendant.
10

11          Pro se Plaintiff C.M. Busto filed an application to proceed in forma pauperis (ECF

12   No. 1 (“IFP Application”)) and complaint (ECF No. 1) on March 29, 2021. Before the Court

13   is a Report and Recommendation (“R&R”) of United States Magistrate William G. Cobb

14   (ECF No. 3), recommending the Court deny Busto’s application and dismiss his Complaint

15   with prejudice because it is frivolous. Busto filed an objection to the R&R. (ECF No. 4

16   (“Objection”).) Because the Court agrees with Judge Cobb’s screening analysis of Busto’s

17   Complaint, the Court will accept the R&R in its entirety.

18          This Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   timely objects to a magistrate judge’s report and recommendation, then the Court is

21   required to “make a de novo determination of those portions of the [report and

22   recommendation] to which objection is made.” Id. The Court’s review is thus de novo

23   because Busto filed his Objection. (ECF No. 4.)

24          Judge Cobb found Busto’s IFP application “frivolous and insincere.” (ECF No. 3 at

25   2.) In response to the Court’s requirement that a plaintiff seeking to proceed without first

26   paying the filing fee, Busto wrote that his income is “infinite” and his employer is

27   “self/everything/God/You/Us/All things,” while maintaining his bank account is in his mind.

28   (ECF No. 1.) The Court agrees with Judge Cobb that Busto has provided no information
     Case 3:21-cv-00142-MMD-WGC Document 5 Filed 04/21/21 Page 2 of 2


1    to the Court that would allow the Court to grant the IFP application. Accordingly, the Court

2    denies it.

3           Judge Cobb next found that Busto’s Complaint should be dismissed, with prejudice,

4    because it is frivolous. The screening standard of 28 U.S.C. § 1915 authorizes federal

5    courts to dismiss a claim filed [IFP] ‘if the allegation of poverty is untrue, or if satisfied that

6    the action is frivolous or malicious.’” Neitzke v. Williams, 490 U.S. 319, 325 (1989) (internal

7    citation omitted). Busto’s Complaint references a sexual harassment claim against 331

8    million people and a threat to sue all people in the world, as well as various non sequiturs

9    about language. While the Court acknowledges that Busto’s distress at the state of the

10   world may be genuine, the Court is empowered only to remedy specific claims and cases

11   that the parties plead. Because Busto’s Complaint does not present a coherent claim or

12   prayer for relief, the Court agrees with Judge Cobb’s finding that it is frivolous and “lacks

13   an arguable basis in either law or fact.” Id. Accordingly, the Court will dismiss this

14   Complaint with prejudice and without leave to amend.

15          It is therefore ordered that Busto’s objection (ECF No. 4) to the Report and

16   Recommendation of U.S. Magistrate Judge William G. Cobb overruled. The Court adopts

17   the Report and Recommendation in its entirety.

18          It is further ordered that Busto’s application to proceed in forma pauperis (ECF No.

19   1) is denied.

20          It is further ordered that Busto’s complaint (ECF No. 1-1) is dismissed with prejudice

21   and without leave to amend, because it is frivolous.

22          The Clerk of Court is directed to enter judgment accordingly and close this case.

23          DATED THIS 21st Day of April 2021.

24

25

26                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
27
28

                                                     2
